Action by Harry S. Reinert against T.M. Carver to recover for personal injuries. From final judgment entered after demurrer was sustained to declaration, the plaintiff appeals.
Reversed.
This appeal is from a final judgment entered after demurrer was sustained to appellant's declaration. The only question is whether the declaration stated a cause of action.
In substance it alleged that defendant for a consideration installed a septic tank upon plaintiffs premises; that defendant neglected to construct the tank, which was buried in the ground, with reasonably safe materials and by reason of the weak and defective top thereon it collapsed as plaintiff was walking upon it by reason whereof plaintiff was injured.
This declaration was sufficient. Plaintiff was not required to detail evidentiary facts or plead conclusions of law such as the legal duty owed to plaintiff, etc. Only the ultimate facts are required to be pleaded. See Florida Motor Transportation Company v. Hillman, 87 Fla. 512, 101 So. 31; Kasanof v. Embry-Riddle Company, 157 Fla. 677, 26 So.2d 889.
Reversed.
CHAPMAN, SEBRING and HOBSON, JJ., concur.